Citation Nr: 0619964	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-20 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Bruce W. Ebert, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from August 1974 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

A hearing before the undersigned sitting at the RO was held 
in May 2005.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  A February 1997 rating decision denied service connection 
for hepatitis.  That decision was not appealed within a year 
of the veteran being notified of the disallowance.

2.  Evidence added to the record subsequent to the February 
1997 rating decision relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for hepatitis C.

3.  A preponderance of the evidence of record is against a 
finding that hepatitis C is related to service. 


CONCLUSIONS OF LAW

1.  The February 1997 rating decision which denied service 
connection for hepatitis is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (1997) 
(currently 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 104(a), 20.302(a), 20.1103 (2005)).

2.  New and material evidence was submitted to reopen the 
claim of entitlement to service connection for hepatitis C.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156 (2005).

3.  Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated October 2002.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's July 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish service connection, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain medical records and other relevant evidence 
on his behalf, and essentially made the veteran aware that he 
should submit any evidence he had that pertained to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service private and 
VA medical records and correspondence from private doctors, 
which will be addressed as pertinent.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The notice was provided to the veteran prior to the initial 
adjudication, and he has not been prejudiced by the timing or 
content of the notice.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time. 

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and in light of the ultimate denial of 
the service connection claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
 Furthermore, there is no possibility of any prejudice to the 
veteran under the holding in Kent v. Nicholson,  2006 WL 
1320743 (Vet. App. March 31, 2006) (No. 04-181).  For the 
above reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

New & Material Evidence

A February 1997 rating decision denied service connection for 
hepatitis.  The veteran did not file a notice of disagreement 
within a year of the decision and it became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (1997) (currently 38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 104(a), 20.302(a), 
20.1103 (2005)).  The veteran's February 2002 application for 
benefits states a claim for service connection for hepatitis 
C.  Additional evidence was submitted, including articles and 
medical treatise information, and VA and private medical 
records.  

New and material evidence means evidence not previously 
submitted to agency decision makers, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  The evidence that is considered to 
determine whether new and material evidence has been 
submitted is that received by VA since the last final 
disallowance of the appellant's claim on any basis, i.e. more 
than a year following a decision of the RO.  38 U.S.C.A. § 
5108; 38 C.F.R. § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

The evidence submitted by the veteran after February 1997 
includes VA and private medical reports that include 
diagnoses of hepatitis C.  The veteran's claim was previously 
denied because hepatitis in service was acute and did not 
result in chronic disability; there was no showing of chronic 
hepatitis or its residuals.  The additional evidence 
reflecting current diagnoses of hepatitis is new and 
material.  Accordingly, the veteran's claim of entitlement to 
service connection for hepatitis C is reopened.  See 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a).  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO reopened the 
claim and considered it on its merits.  The statement of the 
case provided the veteran with the law and regulations 
pertaining to consideration of the claim on the merits.  
Additionally the veteran was given appropriate notice and 
assistance in gathering evidence regarding a de novo claim 
and has provided argument addressing his claim on the merits.  
Accordingly, the Board finds that the veteran would not be 
prejudiced by its review of the merits at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131 38 C.F.R. § 3.303(a) (2005).  In 
order to establish service connection for a claimed disorder, 
the following must be present: (1) Medical evidence of a 
current disability; (2) Medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) Medical evidence of a connection 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence ... is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

The veteran clearly has a current disability in the form of 
hepatitis C.  A letter to VA from private doctor R.L., M.D. 
dated February 2002 states that the veteran was diagnosed 
with hepatitis C in 1997 but that the "route of acquisition 
or the time of acquiring the infection is unknown."

In a letter dated October 2002, and in his May 2005 hearing 
testimony before the undersigned, the veteran contends that 
he acquired hepatitis C during service from jet injectors 
used to administer mass inoculations to new recruits, or 
through sharing drinking glasses and shaving razors while 
hospitalized during service in October 1974, or sharing 
razors before inspections in boot camp. 

The veteran's service medical records reflect treatment of 
hepatitis A in 1974.  The hepatitis A was characterized as 
acute and resolved without residuals.  The veteran was 
returned to full active duty in October 1974.  There are no 
subsequent references to a diagnosis or treatment of 
hepatitis A during service.  

The veteran's reserve medical records, dated April 1993 to 
September 1999, show that he enlisted in the reserves in 
April 1993.  An enlistment examination report dated July 1993 
notes that the veteran had hepatitis A in 1974 but that it 
resolved.  A physical qualification report dated February 
1996 shows that the veteran met established physical 
standards for retention in the Naval Reserve, noting that he 
was taking medication for hypertension, and referencing the 
veteran's 1974 episode of hepatitis A with no sequelae.  A 
January 1998 quadrennial examination report notes the 
veteran's episode of hepatitis A in 1974.  There are no 
references in the reserve medical records to hepatitis C.  

In October 2002, the veteran submitted several articles in 
support of his claim, i.e. a magazine article that quotes a 
veteran who believes he acquired hepatitis C through jet 
injection vaccinations, and two Internet articles, one of 
which suggests that jet injectors may spread blood-born 
viruses, and the other which states that blood exposure 
through shared razors poses a potential risk factor in 
addition to the medically accepted risk factors for hepatitis 
C.  However, such articles are general and do not address the 
facts that are specific to the veteran's case.  Therefore, 
the Board assigns little weight to these articles.

VA obtained a medical opinion in March 2003 to address the 
possible etiologic relationship between the veteran's 
hepatitis C and his military service.  The examiner found it 
unlikely that the veteran acquired hepatitis C through 
injections from a jet injection device.  The examiner also 
found that sharing drinking glasses and shaving razors with 
other patients was unlikely to have resulted in patient-to-
patient transmission of hepatitis C, and that the 20 year 
time span between the veteran's separation from service and 
the diagnosis of hepatitis C made it unlikely that the 
veteran acquired hepatitis C in service.  The medical opinion 
is supported by rationale with reference to relevant medical 
treatise information.  It is unrebutted by any other 
competent medical opinion.  Therefore, the Board assigns 
considerable weight to the VA medical opinion. 

During a hearing before the undersigned sitting at the RO in 
May 2005, the veteran's representative submitted excerpts 
from medical treatises and an Internet article pertaining to 
epidemiology, pathology and diagnosis of hepatitis C and 
certain risk factors for infection.  The representative also 
requested consideration of a prior Board decision in which 
service connection was granted for hepatitis C for a veteran 
who acquired a tattoo during service.  The Board notes that, 
during the hearing, the veteran waived consideration by the 
RO, the agency of original jurisdiction, of evidence 
submitted directly to the Board.  Although medical treatise 
evidence can provide important support for a claim when 
combined with an opinion of a medical professional, a medical 
opinion favorable to the veteran's claim is not of record.  
See Mattern v. West 12 Vet.App. 222, at 228 (1999).  
Therefore, the Board assigns little weight to these 
materials. 

In regard to the prior Board decision, previously issued 
Board decisions are binding only with regard to the specific 
case decided.  38 C.F.R. § 20.1303 (2005).  Prior decisions 
may be considered to the extent that they reasonably relate 
to the case, but each case presented to the Board will be 
decided on the basis of its individual facts in light of 
applicable procedure and substantive law. Id.  The prior 
Board decision is based on different facts, including 
different risk factors for hepatitis C and included a 
favorable medical opinion, which is different than the 
present case.  The veteran has submitted no medical opinion 
that identifies jet injector devices, drinking glasses or 
shaving razors as factors that contributed to his acquiring 
hepatitis C.  In fact, the March 2003 VA medical opinion 
expressly discounts such exposures as risk factors.  For 
these reasons, the prior Board decision does not reasonably 
relate to the present case. 

The only remaining evidence in support of the veteran's 
claims is his own opinion that he contracted hepatitis C from 
jet injectors, drinking glasses or shaving razors during 
service.  Although the veteran is competent to relate his own 
experiences, as a layperson he is not competent to give an 
opinion regarding medical causation or diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

In the absence of medical evidence showing a nexus between 
the veteran's current hepatitis C and service, the weight of 
the medical evidence is against the appellant's claim.  As 
the preponderance of the evidence weighs against the grant of 
service connection, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  




ORDER

New and material evidence having been received, the claim of 
service connection for hepatitis C is reopened. 

Service connection for hepatitis C is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


